[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM RE: MOTION TO RESTRAIN (#125)
Recognizing that the defendant has been drawing $600.00 per week to be charged against his years and bonus, since August 18, 1997, and that the amount of $962.00 was used as his bonus figured by the week on his Financial Affidavit of August 18, 1997, the court orders that the defendant be restrained from spending or disposing that part of his bonus which exceeds $18,278.00. The Court has arrived at the amount of $18,278.00 by multiplying the CT Page 13979 $962.00 by the 19 weeks from August 18, 1997 to December 31, 1997. The defendant therefore can spend $6,878.00 of his bonus (19 weeks multiplied by the $362.00 difference between the $962.00 and the $600.00 draw he has been taking against his bonus).
HON. RICHARD A. WALSH, J.